Third District Court of Appeal
                               State of Florida

                         Opinion filed October 21, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-2691
                      Lower Tribunal No. 13-05284 CA 06
                             ________________


                              Solo Aero Corp.,
                                    Appellant,

                                        vs.

 America-CV Network, LLC and America-CV Station Group, Inc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Hon. David C.
Miller, Judge.

     James E. McDonald, for appellant.

     David M. Rogero, for appellee.


Before SHEPHERD, EMAS, and LOGUE, JJ.

     LOGUE, J.
      Solo Aero Corp. seeks review of the trial court’s entry of summary judgment

in favor of America-CV, LLC, and America-CV Station Group, Inc. “Summary

judgment is proper if there is no genuine issue of material fact and if the moving

party is entitled to a judgment as a matter of law.” Volusia Cnty. v. Aberdeen at

Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000). Here, the record

demonstrates the existence of genuine issues of material fact. Because the record

reflects genuine issues of material fact, we conclude that the trial court improperly

granted summary judgment and reverse. Id.1

      Reversed and remanded for further proceedings.




1 In its brief, Solo Aero Corp. also sought review of the denial of its own motion
for summary judgment. We do not reach this issue because it is not properly before
this court. See Taggart v. Morgan, 943 So. 2d 250, 250 (Fla. 3d DCA 2006) (“The
rules of appellate procedure do not permit interlocutory appeals of non-final orders
denying motions for summary judgment.”) (citing Fla. R. App. P. 9.130 (a)(3)).

                                         2